—In an action to recover damages for personal injuries, the defendants New York City School Construction Authority and Plato Construction appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 25, 2002, as granted the plaintiffs motion for summary judgment on the issue of liability under Labor Law § 240 (1), and denied those branches of their cross motion which were for summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) causes of action.
Ordered that the order is modified by deleting the provision thereof granting the motion and substituting therefor a provision denying the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.